 260313 NLRB No. 35DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1311 NLRB 617.2The claims for an eighth discriminatee, Rita McMillan, had beenfinally computed in an earlier decision. 301 NLRB 1066 (1991).3The Board noted that the General Counsel had inadvertently stat-ed the amounts waived for Poorman for the wrong quarter. The
Board identified the correct amounts waived for Poorman and the
total claims consequently made on his behalf.4311 NLRB at 617. The General Counsel has moved that the at-tachment be stricken from the Respondent's response. For reasons
too plain to require explanation, we shall grant the motion.5Interest is to be computed in the manner prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).Laborers Local No. 135 (Bechtel Power Corpora-tion and General Building Contractors Associa-
tion) and Andrew Huggins and Judith B.Chomsky. Cases 4±CB±4204 and 4±CB±4256November 23, 1993THIRD SUPPLEMENTAL DECISION ANDORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn May 28, 1993, the National Labor RelationsBoard issued a Second Supplemental Decision and
Order in this proceeding.1In that decision, the Boardgranted in its entirety the General Counsel's Motion
for Summary Judgment regarding the backpay claims
on behalf of Wilson Bradley and Randy Huggins. The
Board also granted summary judgment regarding the
claims on behalf of Harold Coates, Fred Gray, Andrew
Huggins, Roy Poorman, and George Scott except con-
cerning the issue of their interim earnings for certainspecified quarters. The Board remanded the proceeding
to the Regional Director for the purpose of arranging
for a hearing on the issue of interim earnings for those
claimants for the specified time periods, and for the
final computation of make-whole relief for each of the
seven discriminatees.2On August 9, 1993, the General Counsel filed a mo-tion for issuance of final order with the Board, with
attachments. The General Counsel advised the Board
that the Charging Parties and Coates, Gray, A. Hug-
gins, Poorman, and Scott, through their attorney, had
waived any claims for backpay for the time periods
specified in the Board's Second Supplemental Decision
and Order. Because the only issues to be decided on
remand were the amounts of interim earnings for those
discriminatees for the specified quarters, and their net
backpay, if any, for those time periods, the General
Counsel argued that there was no further need for a
hearing on remand. Accordingly, the General Counsel
moved that the Board issue a final Order reflecting the
make-whole relief owed to all of the discriminatees, as
computed in the motion.On September 20, 1993, the Board issued a Noticeto Show Cause why the Board should not grant the
General Counsel's motion and issue a final order con-
taining the amounts owed to each discriminatee, as
claimed by the General Counsel.3The Respondentfiled a response, and the General Counsel and theCharging Parties filed replies.We agree with the General Counsel and the Charg-ing Parties that the Respondent's response does not ad-
dress the subject of the Notice to Show Cause, i.e.,
whether the Board should issue a final order awarding
the amounts of make-whole relief claimed in the Gen-
eral Counsel's corrected motion. Instead, the Respond-
ent reiterates many of the same arguments the Board
has rejected as either lacking in merit or as not having
been raised in a timely fashion. Indeed, the Respond-
ent has attached to its response a copy of its answer
to an earlier Motion for Summary Judgment, even
though the Board previously rejected that answer as
untimely filed.4Accordingly, the Respondent has notshown good cause why the Board should not grant the
General Counsel's motion. Therefore, we shall issue
the order as requested.ORDERThe National Labor Relations Board orders that theRespondent, Laborers Local No. 135, its officers,
agents, and representatives, shall pay the following
amounts, plus interest,5to the following discriminatees(or, in the cases of Wilson Bradley and Roy Poorman,
who are deceased, to their representatives):Wilson BradleyBackpay$3,599.40
Pension Credits584.78
Harold CoatesBackpay$17,063.54
Pension Credits3,282.62

Vacation Pay133.57
Fred GrayBackpay$18,438.64
Pension Credits7,909.23

Vacation Pay404.75
Andrew HugginsBackpay$42,241.55
Pension Credits4,927.31

Vacation Pay154.32
Randy HugginsBackpay$1,435.21
Pension Credits116.14
Rita McMillanBackpay$27,161.73
Pension Credits2,262.65
Roy PoormanBackpay$37,244.96
Pension Credits4,708.74

Vacation Pay280.42
George ScottBackpay$32,068.10
Pension Credits4,431.30

Vacation Pay272.21

Medical Expenses2,215.25
ITISFURTHERORDERED
that the attachment to theRespondent's response to the Notice to Show Cause is
stricken from the response. 261LABORERS LOCAL NO. 135 (BECHTEL POWER CORP.)MEMBERDEVANEY, dissenting.I dissented from the Board's granting partial sum-mary judgment and remanding this proceeding in the
Second Supplemental Decision and Order and in itsissuance of the Notice to Show Cause. I, therefore, donot join my colleagues in this Third Supplemental De-
cision and Order.